Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,147,627. 
Claims 1-14 of the application
Claims 1-10 of the US patent
A system for processing patient data associated with a joint of a patient, the joint formed by a first bone and a second bone, the system comprising: 
A system for processing patient data associated with a patient leg and foot, the system comprising: 
a computing device comprising a processing device and a computer-readable medium with one or more executable instructions stored thereon, wherein the processing device of the computing device executes the one or more instructions to perform the operations of:
a computing device comprising a processing device and a computer-readable medium with one or more executable instructions stored thereon, wherein the processing device of the computing device executes the one or more instructions to perform the operations of:
generating a three-dimensional (3D) patient bone model of the joint that is representative of the joint of the patient in a non-weighted pose, the 3D patient bone model comprising a 3D first bone model of the first bone of the patient and a 3D second bone model of the second bone of the patient; and 
generating a three-dimensional (3D) patient bone model of the patient leg and foot that is representative of the patient leg and foot in a non-weighted pose, the 3D patient bone model comprising a plurality of 3D bone models representing individual bones of the patient leg and foot; and 
rearranging the 3D first bone model and the 3D second bone model relative to each other in order to mimic a weighted pose of the joint of the patient from at least one two- dimensional (2D) image of the joint of the patient in a weighted pose by:
rearranging the plurality of 3D bone models to mimic a weighted pose of the patient leg and foot from at least one two-dimensional (2D) image of the patient leg and foot in a weighted pose by:
generating a plurality of 2D projections of poses of the 3D patient bone model while excluding the generation of 2D projections of poses that violate permissible bio- kinematical relationships of bones making up the 3D patient bone model; 
generating a plurality of 2D projections of poses of the plurality of 3D bone models while excluding the generation of 2D projections of poses that violate permissible bio- kinematical relationships of bones making up the plurality of 3D bone models; 
comparing the plurality of 2D projections to contour lines outlining perimeters of bones of the first bone and the second bone in the at least one 2D image; 
comparing the plurality of 2D projections to contour lines outlining perimeters of bones of the patient leg and foot in the at least one 2D image; 
identifying particular 2D projections from the plurality of 2D projections that best-fit a shape and size of the contour lines; and
identifying particular 2D projections from the plurality of 2D projections that best-fit a shape and size of the contour lines; and
arranging the 3D first bone model and the 3D second bone model relative to each other according to orientations represented by the particular 2D projections that were identified, and arranging the 3D first bone model and the 3D second bone model relative to each other according to bone spacing in the weighted pose.
arranging the plurality of 3D bone models according to orientations represented by the particular 2D projections that were identified, and arranging the plurality of 3D bone models relative to each other according to bone spacing in the weighted pose.

 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in the patent contains all features of the claim 1 of the application (e.g., the plurality of the 3D models (US patent) contains the 3D first and second bone models (application)).
Claim 2 of the application
Claim 2 of the US patent
wherein the operations further include: identifying landmarks in the 3D patient bone model; building coordinate frames for the 3D first bone model and the 3D second bone model from the identified landmarks; 
wherein the operations further include: identifying landmarks in the 3D patient bone model; building coordinate frames for the plurality of 3D bone models of the 3D patient bone model from the identified landmarks;
identifying permissible rotational and translational orientations between the coordinate frames of the 3D first bone model and the 3D second bone model; and
identifying permissible rotational and translational orientations between the coordinate frames of the plurality of 3D bone models; and 
providing a plurality of orientations for the 3D first bone model and the 3D second bone model within permissible rotational and translational orientations for the generation of the plurality of 2D projections of poses of the 3D first bone model and the 3D second bone model.
providing a plurality of orientations for the plurality of bone models within permissible rotational and translational orientations for the generation of the plurality of 2D projections of poses of the plurality of 3D bone models.

	
Claim 3 of the application
Claim 3 of the US patent
wherein the at least one 2D image comprises at least one X-ray image.
wherein the at least one 2D image comprises at least one X-ray image.


Claim 4 of the application
Claim 4 of the US patent
wherein the operations further include: planning a total knee replacement procedure or a total hip replacement procedure.
wherein the operations further include: planning a total ankle replacement procedure.


Claim 5 of the application
Claim 5 of the US patent
wherein the operations further include: receiving a 3D image of the joint of the patient in the non-weighted pose, the 3D patient bone model of the joint that is representative of the patient leg and foot in a non-weighted pose generated from the 3D image of the joint of the patient in the non-weighted pose.
wherein the operations further include: receiving a 3D image of the patient leg and foot in the non-weighted pose, the 3D patient bone model of the patient leg and foot that is representative of the patient leg and foot in a non-weighted pose generated from the 3d image of the patient leg and foot in the non-weighted pose.


Claim 6 of the application
Claim 6 of the US patent
wherein the 3D image of the joint of the patient in the non- weighted pose comprises at least one computed tomography image.
wherein the 3D image of the patient leg and foot in the non-weighted pose comprises at least one computed tomography image.


Claim 7 of the application
Claim 7 of the US patent
wherein the 3D image of the joint of the patient in the non- weighted pose comprises at least one magnetic resonance image.
wherein the 3D image of the patient leg and foot in the non-weighted pose comprises at least one magnetic resonance image.


Claim 8 of the application
Claim 8 of the US patent
wherein the operations further include: receiving the at least one 2D image of the joint of the patient in the weighted pose.
wherein the operations further include: receiving the at least one 2D image of a patient leg and foot in the weighted pose.


Claim 9 of the application
Claim 9 of the US patent
wherein the non-weighted pose is a non-standing pose.
wherein the non-weighted pose is a non- standing pose.


Claim 10 of the application
Claim 10 of the US patent
wherein the weighted pose is a standing pose.
wherein the weighted pose is a standing pose.


Claim 11 of the application
Claim 4 of the US patent
wherein the joint is a knee, the first bone is a femur, and the second bone is a tibia.
wherein the operations further include: planning a total ankle replacement procedure.


Claim 12 of the application
Claim 1 of the US patent
wherein the joint is a hip, the first bone is a femur, and the second bone is an ilium.
a three-dimensional (3D) patient bone model

	Claim 12 of the application of “the joint is a hip” would have been obvious in the claimed “a 3D patient bone model” of the US patent  in which the 3D bone model can be any well-known bone model of a patient such as a hip.
Claim 13 of the application
Claim 1 of the US patent 
wherein the step of rearranging the 3D first bone model and the 3D second bone model relative to each other in order to mimic a weighted pose of the joint of the patient is at least partially automated.
a computing device comprising a processing device and a computer-readable medium with one or more executable instructions stored thereon, wherein the processing device of the computing device executes the one or more instructions to perform the operations of:
arranging the plurality of 3D bone models according to orientations represented by the particular 2D projections that were identified, and arranging the plurality of 3D bone models relative to each other according to bone spacing in the weighted pose.

The claimed feature “the step of rearranging …” is at least partially automated would have been obvious in view of the US patent using a processing device executing computer instructions in which the steps of computer instruction can be set up to perform “partially automated.”
Claims 14-26 of the application are rejected in a similar rationale to the claimed system (claims 11-20) of the US patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616